OPINION
                                        No. 04-11-00029-CV

                                    IN THE MATTER OF R.L.

                           From the County Court, Bandera County, Texas
                                     Trial Court No. 10-0009
                            Honorable Richard A. Evans, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

REVERSED AND REMANDED

           This is an appeal from the trial court’s orders imposing monitoring obligations on the

Texas Department of Family and Protective Services (“DFPS”), as a delinquent juvenile’s

custodian, and assessing court costs, fees, and restitution against DFPS. Because the doctrine of

sovereign immunity precludes the obligations imposed on DFPS under the circumstances

presented, we reverse the trial court’s orders and remand the cause to the trial court with

instructions to eliminate any provisions from its orders imposing obligations on DFPS.

                                            BACKGROUND

           R.L is a child under the permanent managing conservatorship of DFPS. See TEX. FAM.

CODE ANN. § 161.207 (West 2008). Claudia Aranda is employed by DFPS and serves as R.L.’s
                                                                                            04-11-00029-CV


substitute care caseworker.       Aranda is not related to R.L, and her responsibilities include

monitoring R.L.’s progress in his residential placement.

        On December 1, 2010, the State of Texas, appearing through the Bandera County

Attorney, filed a petition against R.L. for having engaged in delinquent conduct by committing

the offense of burglary of a habitation. The delinquency petition alleged R.L. burglarized a

home and stole various household items from the residence and that R.L.’s DFPS caseworker

had by willful act or omission, contributed to, caused, or encouraged R.L.’s delinquent conduct.

The petition requested that the trial court hold DFPS and Aranda liable for paying any costs,

fees, and restitution imposed against R.L.

        R.L., R.L.’s court appointed attorney, the Bandera County Attorney, and Aranda

appeared at the hearing on the State’s delinquency petition. R.L. pleaded “true” to the State’s

allegation of engaging in delinquent conduct and the trial court entered an order of adjudication.

After the trial court adjudicated R.L. delinquent, the court conducted a disposition hearing. The

trial court ultimately ordered DFPS or Aranda, 1 as R.L.’s “guardian/custodian,” to perform

certain monitoring requirements with respect to the juvenile, including: (1) ensuring his

attendance at school; (2) reporting any probation violations by R.L.; and (3) ensuring R.L.

complied with his curfew. In addition, the court ordered DFPS or Aranda to pay $2,187.50 in

restitution, $20.00 in court costs, $75.00 in attorney’s fees, and $15.00 per month for the term of

R.L.’s probation.

        DFPS filed a motion to modify or reform the judgment to vacate “all parts of the orders

directed towards either Aranda or DFPS” because the orders “impose obligations upon Aranda

and DFPS that are not authorized by law or supported by the record.” DFPS asserted that

1
  “Texas Department of Family & Protective Services” is handwritten alongside Aranda’s name in the orders
pertinent to this appeal. Specifically, the orders relevant to this appeal are the court’s “Order Concerning
Guardian/Custodian of Juvenile” and “Order of Disposition.”

                                                    -2-
                                                                                  04-11-00029-CV


“because DFPS is a Texas sta[t]e agency and Aranda is named here in her capacity as a state

employee, both enjoy sovereign immunity from any orders entered in this matter.” DFPS’s

motion was overruled by operation of law and this appeal followed.

                                     SOVEREIGN IMMUNITY

          “Sovereign immunity protects the State from lawsuits for money damages.” Reata Const.

Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006). In addition to protecting the State

from liability, it also protects the various divisions of state government, including agencies,

boards, hospitals, and universities. Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.

3 (Tex. 2003). Sovereign immunity has two components: (1) immunity from suit; and (2)

immunity from liability. Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006). Immunity

from suit prohibits suits against the State unless the State expressly consents to suit. Wichita

Falls, 106 S.W.3d at 696.       Although the claim asserted may be one on which the State

acknowledges liability, immunity from suit bars a remedy until the Legislature consents to suit.

Id. Immunity from suit defeats a trial court’s subject matter jurisdiction. Tex. Dep’t of Transp.

v. Jones, 8 S.W.3d 636, 638-639 (Tex. 1999). By contrast, immunity from liability protects the

State from judgments even after the Legislature has consented to suit. Taylor, 106 S.W.3d at

696. Thus, even if the Legislature has authorized a claimant to sue, the State’s immunity is

retained until it acknowledges liability. Id. Unlike immunity from suit, the affirmative defense

of immunity from liability does not affect a court’s jurisdiction to hear a case. Jones, 8 S.W.3d

at 638.

          The fundamental question we must answer in this case is whether DFPS and its employee

have sovereign immunity from the trial court’s imposition of financial obligations against them

in connection with R.L.’s delinquency proceeding. Because the issue in this case goes to a



                                               -3-
                                                                                     04-11-00029-CV


question of law, we apply a de novo standard of review. Tex. Natural Res. Conservation

Comm’n v. IT–Davy, 74 S.W.3d 849, 855 (Tex. 2002).

                                           DISCUSSION

       Most cases that address the issue of sovereign immunity involve a plaintiff filing some

type of lawsuit against a state agency or its employees. See, e.g., Wanzer v. Tex. Dep’t Criminal

Justice Inst’l Div., No. 04-09-00441-CV, 2010 WL 2298843 (Tex. App.—San Antonio June 9,

2010, pet. denied) (mem. op.); Villegas v. Tex. Dep’t of Transp., 120 S.W.3d 26 (Tex. App.—

San Antonio 2003, pet. denied). In this case, however, the trial court imposed obligations on

DFPS and Aranda in connection with a juvenile delinquency proceeding, where the state agency

was merely acting as a custodian of the juvenile. Although no suit in the traditional sense has

been brought against the State, the proceeding nonetheless has coercive effects on the State in

that it must now bear various obligations mandated by a court order.

       A suit whose effect or purpose, whether directly or indirectly, is to coerce the State to

perform some act, is effectively one against the State. See generally McKamey v. Aiken, 118
S.W.2d 482, 483 (Tex. Civ. App.—San Antonio 1938, writ dism’d) (“In the determination of

whether an action is one against the State within the inhibited rule stated it is not necessary that

the State appear upon the record as a party. If the State is the real party against which the relief

is sought, the suit is one against the State, although nominally it appears upon the record against

one of its officers.”). The State, however, “is not subject to those coercive measures which may

be employed against an individual” litigant. Borden v. Houston, 2 Tex. 594, 611-12 (1847).

       It can be sued only with its own consent, and in the manner and for the causes
       which it may by law prescribe. But it would be of no avail to the government that
       it cannot be coerced by a direct suit, if the same thing may be done indirectly in
       another manner. Coercion in either mode is incompatible with sovereignty.




                                                -4-
                                                                                    04-11-00029-CV


Id. The policies and principles that preclude a direct suit against the State without prior consent

would be defeated if the trial court’s orders are permitted to stand in this case. See State v.

Snyder, 66 Tex. 687, 701, 18 S.W. 106, 110 (1886) (citations omitted) (“‘it is a well-established

principle that courts have no authority to enforce claims against the government, in whatever

form of action they may be urged, unless the institution of such action or the recognition of such

claim has been expressly sanctioned by law. In fact, the proposition that the government is

above the reach of judicial authority by direct action, but within its control and coercive power

by indirect suit, is a solecism and absurdity in its very terms.’”). Because the trial court was

without jurisdiction to impose obligations on DFPS or Aranda, the orders underlying this appeal

cannot stand.

                                          CONCLUSION

       We hold that DFPS and Aranda are immune from the trial court’s imposition of

obligations on them, including the assessment of costs, fees, and restitution in connection with

R.L.’s delinquency proceeding. We therefore reverse the trial court’s orders and remand the

cause to the trial court with instructions to eliminate any provisions in its order imposing

obligations on DFPS or Aranda.


                                                 Catherine Stone, Chief Justice




                                               -5-